—Order, Supreme Court, New York County (Lewis Friedman, J.), entered September 16, 1997, which denied plaintiffs’ motion for partial summary judgment, unanimously affirmed, without costs.
Plaintiffs’ motion for partial summary judgment was properly denied. The same issues of fact as were found on the prior summary judgment motion remain unresolved. A question of fact also exists as to whether a scrivener’s error was responsible for the failure to expressly specify in paragraph 15 of the agreement (Curing Provision) that the producer, Morning, as well as MTI, the supplier, was required to make a written demand “upon the other” prior to making any claim “that the other” has breached any of the provisions of the contract. The language of the remainder of the provision that makes express reference to the receipt by each party of such written demand and the respective time periods within which each may cure militates against a summary determination that the omission of Morning in the earlier clause was intended.
Concur — Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.